 DECISIONS OF NATIONAL LABOR RELATIONS BOARDVic Koenig Chevrolet and Tracy Ruble. Case 14-CA- 15276August 23, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn May 11, 1982, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decisionin this proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The General Counsel has excepted to the Administrative LawJudge's credibility determination between Tracy Ruble and VictorKoenig and contends that it was not based on testimonial demeanor. It iswell settled that the Board will not displace an administrative law judge'scredibility resolutions which are based on his observation of demeanorunless a clear preponderance of all the relevant evidence convinces usthat they are incorrect. Standard Dry Wall Products Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). Likewise, the Board has heldconsistently that when "credibility resolutions are not based primarilyupon demeanor ...the Board itself may proceed to an independentevaluation of credibility." J. N. Ceazan Company, 246 NLRB 637, 638 atfn. 6 and cases cited therein (1979). When the demeanor factor is dimin-ished, the choice between conflicting testimony rests not only on demea-nor, but also on the weight of the evidence, established or admitted facts,inherent probabilities, and reasonable inferences drawn from the recordas a whole. El Rancho Market, 235 NLRB 468, 470 (1978), enfd. 603 F.2d223 (9th Cir. 1979). We have examined the record carefully and find nobasis under either standard for reversing the Administrative Law Judge'scredibility resolution. See Garrett Railroad Car d Equipment, Inc., 244NLRB 842, fn. 1 (1979).We also note that the Administrative Law Judge misspelled lot boyDoug Knolten's name as "Knolton," rather than "Knolten." Additionally,the Administrative Law Judge erred inadvertently in stating, withoutqualification, that lot boys do not change batteries. Although Ruble testi-fied initially that lot boys did not change batteries, he amended his state-ment by testifying subsequently that he had changed a battery once in hisyear of employment.263 NLRB No. 88DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge:This case involves an employee who was fired during astrike when he told his employer he would only washcars, which was less than he usually did. I find the dis-charge was lawful.These proceedings began with unfair labor practicecharges filed August 18, 1981,1 by Tracy Ruble, an indi-vidual, against Vic Koenig Chevrolet (Koenig or Re-spondent). A Board complaint based on these chargesissued September 10 alleging that Respondent engaged inunfair labor practices in violation of Section 8(a)(1) ofthe National Labor Relations Act, as amended (the Act),by discharging Ruble on August 11 and thereafter notreinstating him. Respondent answered, denying this alle-gation, but admitting the jurisdictional allegations in thecomplaint. The case was heard before me in St. Louis,Missouri, on January 13, 1982.Based on the entire record, including my observationof the witnesses and consideration of the briefs of theGeneral Counsel and Respondent, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent, an Illinois corporation, is engaged at Car-bondale, Illinois, as an automotive dealer in the retailsale, service, and distribution of new and used motor ve-hicles, parts, and related products. During the calendaryear ending July 31, a period representative of its oper-ations, Respondent derived gross revenues exceeding$500,000 from this business and also during the sameperiod received at Carbondale directly from points out-side Illinois goods and materials valued over $50,000. Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The SettingAt the time of the events involved here, Respondent'smanagement consisted of Victor Koenig, its presidentand owner, Alan Rausenberger, general sales manager,Dan (Charles Daniel) Binkley, new-car sales manager, anunidentified used vehicle sales manager, an unidentifiedoffice manager, Erve Legendre and Don Schlinker, man-ager and assistant manager, respectively, of the servicedepartment, and an unidentified manager of the parts de-partment. The employees included from 3 to 8 salesmenwho worked under the supervision of the sales managers,2 lot boys, Tracy Ruble and Douglas Knolton, whowere supervised directly by Binkley and indirectly byRausenberger in the sales department, 3 office employ-ees, 11 mechanics and bodymen who worked in the serv-ice department under Legendre and Schlinker, and aparts department employee.I All dates herein are in 1981 unless otherwise indicated.646 VIC KOENIG CHEVROLETThe dealership's physical facilities include a showroomfor new vehicles with offices for the salesmen as well asfor the office staff. A covered service drive located adja-cent to the sales area connects to the garage whichhouses the service and parts departments. Nearby park-ing lots are used to park new and used vehicles for saleas well as those of customers and of staff and employees.The mechanics and parts employees spend most oftheir working time in the garage area. Salesmen, ofcourse, work chiefly in and around the sales office, theshowroom floor, and sometimes in the parking lots. Thelot boys, who are normally under the supervision of thesales department, generally work in the service drivearea but also work in all other areas of the operation asparticular jobs require.An important factual issue is the duties of the lot boyscompared with those of the mechanics. In normal oper-ations, the mechanics service and repair automobiles andtrucks, including all types of engines, drive trains, sus-pensions, and chassis. Except for minor items, lot boyshave not performed this type of work. In general termsthe work of lot boys may be described as miscellaneous,light, unskilled work. As the name lot boy implies, thejob involves moving vehicles in and around the servicedrive, parking lots, garage, and showroom areas. Lotboys also clean vehicle interiors and put them throughthe automatic car wash. They often change licenseplates, using such light tools as are necessary. Theycheck the fluids, including those for coolant, brakes,power steering, window washer, transmission and lubri-cation, and if necessary replenish them. On occasion theyrecharge batteries but do not change batteries.2If a vehi-cle is out of gas, they add fuel and even prime the carbu-retor to get it started, part of their duties being to startall inventory cars in the parking lot each morning. If alighting fixture needs a new bulb, they change that.When necessary they change a tire as, for example, whena tire is flat, but ordinarily do not rotate tires. On occa-sion they change trailer hitches. In performing thesechores they use small tools such as screw drivers, pliers,and small wrenches as well as lug wrenches and impact-ed tools in changing tires, and jacks in raising vehicles sotires can be changed. They do not do any substantialamount of mechanical work although some of theirchores such as changing tires or charging batteries or re-placing lightbulbs are also performed by mechanics oncars they service.Respondent offered the testimony of Marc Lauzon, alot boy who worked for Respondent some 4 years previ-ously, to the effect that both he and mechanics per-formed minor mechanical jobs, including the changing ofstep bumpers or. pickup trucks, the changing of batteries,the filling of batteries with acid, the adjusting of carbure-tors, the writing of some service tickets, and the installa-tion on cars and trucks of electrical hookups (called pig-tails) for trailers. Even though Victor Koenig testifiedthat lot boy duties had not changed over the yearsexcept for that resulting from the installation of the auto-matic car wash machine, I find that the testimony ofa In years past lot boys apparently did change batteries, but that wasnot a lot boy duty at the time of the escnt, involved here.Lauzon does not relate to a time pertinent to the issuesin this case. The credible evidence of the two lot boysinvolved in the present matter, Ruble and Knolton, indi-cates they did not perform the duties above noted whichLauzon described and I find that they did not.In addition to their duties involving vehicles, lot boysdo considerable cleanup around the premises, includingcleaning toilet facilities and sweeping floors in the salesarea. Normally, service department employees sweep thefloor in the service department areas. Although lot boyson occasion are called upon to be in the garage wheremechanics work, they spend a minor amount of timethere. They spend the major portion of their time in andaround the service drive area, the showroom, and theparking lots. Lot boys are also available to run errandswhen necessary. Their wage rate is considerably lessthan that of mechanics.3In contrast to the lot boys, mechanics routinely per-form major mechanical jobs such as engine overhauls aswell as lesser ones such as engine tuneups and tire instal-lations. Most of their work is clearly distinguishable fromwork done by lot boys although there is some overlap-ping in the area of minor chores which mechanics rou-tinely include when they repair or service a vehicle. Me-chanics work in the garage. Lot boys, on the other hand,for the most part do not and the servicing chores on carswhich they do perform are normally unrelated to moreextensive service or repair jobs. In this connection it isnoteworthy that lot boys work within the sales depart-ment rather than the service department which includesmechanics.B. The StrikeFor purposes of collective bargaining, Respondent'sservice department employees, including mechanics,have for the past 15 years been represented by LocalLodge 1242 of the International Association of Machin-ists. Respondent bargains with that Union through Car-bondale Automobile Association, an association of auto-motive dealers. On August 11, 1981, the most recent col-lective-bargaining agreement between the Union and theAssociation expired and the employees represented bythe Union, including Respondent's mechanics, went onstrike in support of the Union's bargaining positions.4Onthe morning of August I I striking mechanics establisheda picket line in front of Respondent's premises.When the strike began, Koenig decided to keep his op-eration open. He met with his supervisors in the morningto discuss how this would be accomplished. He decidedthat the service department would remain open with Le-gendre and Schlinker performing the work which me-chanics normally performed. He also planned to assign aparts department employee to mechanics' work if thatemployee were willing. This was obviously a very smallstaff to carry the workload normally performed by the11 mechanics and I infer that Koenig was interested in3 At the time of the events involved herein, lot boys received $3 45 perhour. Although the record does not reflect the wage rate of mechanics,credible testimony establishes that lot boys received considerably lessthan mechanics.4 The strike continued for 2 months until a settlement was reached.647 DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtaining assistance in the garage from any availablesource, including lot boys. In his testimony, Koenigdownplayed this need by saying that during the strike allthat was needed in the garage, over and above the serv-ice manager and the assistant service manager, was help-ers and runners. However, other evidence, notably thetestimony of Knolton, indicates that Legendre was eagerto make use of whatever mechanical ability stand-in em-ployees might have. And Koenig himself made an effortto sell nonstriking employees, including the two lot boys,on the idea of working in the garage by telling them thatwith the expiration of the union contract the Union wasno longer working, so that nonstriking employees work-ing in the garage would not be doing anything againstthe strikers.C. Reassignment of the Lot BoysI. The Binkley requestRuble's normal reporting time was 7:30 in the morn-ing. On August 11, in accordance with instructions fromBinkley, he reported at 8:30 a.m., by which time the me-chanics had already begun picketing. Nevertheless,Ruble went into the dealership and commenced doingcleanup work.In the meantime, Koenig was conferring with his su-pervisors regarding how they would operate during thestrike. Following this meeting, Binkley called Ruble andKnolton into his office in the sales department. He askedthem if they would work in the garage for Erve Le-gendre. Ruble testified that Binkley told them to reportto Legendre. Although the import of the entire conver-sation was, in effect, that of a directive, I find, based onthe mutually corroborative testimony of Knolton andBinkley, that the initial words of Binkley were couchedin the form of a request. Binkley did not indicate specifi-cally what working in the garage would entail, so Rubleinterjected that he would work for Legendre doing allthe things he usually did but that he would not do me-chanics' work or, as he said, "turn wrenches" or any-thing that "went with the Union." According to the un-contradicted testimony of Ruble, Binkley indicated theywould do whatever Legendre told them to do. Aboutthat time, Rausenberger joined the group. According tohim, Knolton was willing to work in the garage butRuble had difficulty accepting the reassignment, the gistof his position being that he would not be a mechanicnor a scab. According to Rausenberger, Binkley toldRuble that, although the choice was his, he ought toconsider strongly what he was saying. And, according toKnolton, Rausenberger could not understand why Rubledid not want to go back and help Legendre. Ruble'srecall of Rausenberger's part in the conversation is muchmore specific and for that reason I find his account to beaccurate. Knolton had indicated that he did not wish tomake either the Company or the Union mad and did notknow what to do. Rausenberger then commented theywere going to do what Legendre told them to do. Rublerepeated again he would do anything besides turningwrenches. This apparently annoyed Rausenberger whoconmented that, "You'll either do it or I got a hundredpeople that can do your job." This was an obvious threatof discharge if Ruble did not do what the service man-ager directed him to do.5Nevertheless, Ruble held hisground and repeated that that is how he felt. Rausen-berger then told them to go talk with Legendre and seewhat he wanted them to do.Following Rausenberger's directions, Ruble went tothe garage to talk with Legendre.6He was unable tolocate Legendre so he went to the parts department todiscuss his situation with parts salesman Brian Green.Shortly thereafter he found Legendre who asked Rubleif he knew anything about mechanics. Ruble said no. Le-gendre's question demonstrates the intent of managementto use nonstriking employees, including the lot boys, toperform whatever mechanical work they were compe-tent to perform, including work normally done by thestriking mechanics. Ruble told Legendre how he feltabout doing mechanics' work. Legendre said he wouldtry to work it out and directed Ruble to clean up thebody shop. Ruble agreed to do so because, as he testi-fied, it was just sweeping. The body shop in the servicedepartment is normally swept by the employees in thatdepartment. However, during the strike the body shopwas closed. It is clear, therefore, that Ruble was doingwork which was normally done by service departmentemployees who were on strike.2. Koenig's requestAt noon on August 11 the two lot boys ate lunch to-gether. Near the end of their lunch period they went outto talk with the pickets. After about 10 minutes Koenig,seeing them out there, called for them to come to hisoffice for a talk. At that point he did not know thatRuble had been working in the service departmentbefore lunch. Ruble told him they still had time left ontheir lunch period. Koenig told them to come in whenthe period was over, which they did.In his office, Koenig asked the two lot boys to sitdown and proceeded with what he described as his peptalk. According to him, he explained how the strike votetaken by the Union had been a tie vote.7He said a cardealership differs from a factory in that during a strike adealership does not close but continues to operate and,therefore, during a strike all must work together. Ac-cording to Knolton who testified on behalf of Respond-ent, Koenig "explained to us that Erve Legendre neededhelp back in the garage and he asked us if we would bewilling to go back and help him." Ruble testified, and Ifind, that Koenig also said, "I would like to explain thesituation to you. When the mechanics go on strike, thatabolishes the contract. So that means the Union is notworking here now. If you do union work, you will notbe going against them." This testimony is not specificallyI There is no allegation nor contention that Rausenberger violated theAct. At the time of the hearing he no longer was employed by Respond-ent.I The record does not indicate specifically what Knolton did at thatpoint.I In the course of bargaining, the Association had made an offer onbehalf of the employers which the Union presented to the membershipfor acceptance or rejection. On this proposition the vote was tied and,lacking majority support, it was rejected. Thereafter a stnke vote wastaken and passed.648 VIC KOENIG CHEVROLETcontradicted. For this reason and because Koenig's pur-pose in part seemed to be to assure the lot boys that bycontinuing to work and by working in the garage theywould not be acting contrary to the best interests of theirstriking fellow workers, I find that he made it, eventhough neither he nor Knolton included it in their de-scription of the conversation.Ruble, whom Knolton described as "uptight" that dayin that he was talking louder than usual, although he didnot holler as described by Koenig, interrupted Koenigand, according to Knolton, "again expressed that he didnot want to go back and do mechanical work and I re-member him saying that he was not trained to do that, sohe did not want to do it. He wanted to do what he wassupposed to do as a lot boy."Knolton did not recall what further transpired in theconversation and the versions of Ruble and Koenig con-flict. According to Koenig, whom I credit, Ruble inter-rupted him to say that he would not do any mechanicalwork, that he was only going to do the work for whichhe was trained. He then recited specific things he wouldnot do, including changing license plates, changing bat-teries, charging batteries, removing trailer hitches, oranything that required a tool or a wrench of any kind,that he was only going to do the job for which he wastrained which was washing cars. The fact that at thattime Respondent had an automatic car wash gives someindication of the state of Ruble's excitement. Koenigasked him specifically, "What you're telling me is that allyou're going to do is wash cars?" and Ruble responded"Yes."Intending to reprimand Ruble out of the presence ofKnolton, Koenig took him out onto the showroom floorand then into a vacant office adjacent asking Binkley andRausenberger to join him. In the private office he againasked Ruble if all he were going to do was wash carsand Ruble nodded in the affirmative. Because Binkleywas not looking at Ruble at the moment he nodded,Koenig again asked him the question and again Rublenodded. Binkley and Rausenberger corroborate Koenigin this respect. Koenig then discharged Ruble.Ruble's account differs. Ruble testified generally thathe did not refuse to do any job he had done in the past.According to him, while he was in Koenig's office in thepresence of Knolton, he told Koenig he would do hisregular lot boy duties and would not do any "wrenchturning or union work." Koenig then asked, "Is that theway it is?" to which Ruble replied, "Yes." Koenig thentook him out onto the showroom floor and into thevacant office and called in Binkley, stating to Binkley, "Iwant you to hear this, Dan." He then asked Ruble, "Areyou going to do this work like I asked you to do?" Ac-cording to Ruble he replied, "I'll do anything you tellme to do except union work." Koenig then dischargedhim by saying, "Okay, then, Dan. Go punch him out." Ido not credit this portion of Ruble's testimony becausehe is contradicted not only by Koenig but also by Bink-ley and Rausenberger, because he was keyed up at thetime and may not have had as accurate a recollection asthe others, and because by his own testimony he hadbeen advised by a friend on the picket line not to do me-chanics' work, that the Union did not want him doingmechanics' work, and that the Union would back him allthe way.After the discharge, Binkley then went to punch outRuble's timecard and Ruble received his paycheck.Ruble then went to the parts department to use the tele-phone to call the Board's Regional Office. However,Koenig had followed him and prevented him frommaking the call, telling him he was no longer an employ-ee and could not use the telephone. Koenig walked himto his pickup truck and he left in a huff.Respecting his reasons for discharging Ruble, Koenigtestified that he did so because Ruble refused to do hisusual job and because he was insubordinate in that, in-stead of discussing with Koenig his reservations aboutworking under Legendre, he just declared in adamantterms the things he would not do.D. AnalysisThe evidence demonstrates that Koenig and his super-visors wanted the lot boys to perform what amounted tostruck work. This included working under the strikers'supervisor instead of their usual supervisor, working inthe area where the strikers normally spent their time andwhere the lot boys usually spent little time, and perform-ing whatever work that the strikers normally performedwhich the lot boys were capable of performing. Thislatter work included work similar to that which lot boysnormally did themselves. Nevertheless, to the extentsuch similar work would have been done by mechanicsbut for the strike, it was struck work. Knolton accededto management's request without question. AlthoughRuble had reservations which he expressed in the morn-ing to Binkley and Legendre, he too cooperated to theextent of working in the mechanics' area and sweepingthe body shop which normally was done by them. Hisexpressed reservation was that he not turn wrencheswhich meant not using tools in the manner and for thetype of work that mechanics usually performed. Up tothat point there was no serious problem. Then the lotboys talked with the pickets during the lunch hour andwere seen by Koenig. I infer that it was at the picket linethat they were admonished not to do mechanics' workand were told the Union would back them all the way.Koenig, in apparent ignorance of the extent of the lotboys' cooperation in the morning, decided they needed apep talk thereby setting the scene for a confrontation bymaking an issue where one might not otherwise have ex-isted.During the conference with Koenig, Ruble was ex-cited. He indicated he would not do many of the jobswhich Koenig could reasonably expect him to do if hewere not on strike, and for that reason Koenig fired him.In substance, Ruble took the position he would do nowork involving the use of tools, even though lot boysnormally use some tools, not only on jobs which onlythey perform, but also on others which either lot boys ormechanics perform. The distinction between lot boyduties and mechanic duties is not clearcut, the categoriesof their respective normal duties not all being mutuallyexclusive, some falling in a penumbra in which bothtypes of employees worked. Ruble in his discussion with649 DECISIONS OF NATIONAL LABOR RELATIONS BOARDKoenig took an extremely restrictive view of his job, aview which eliminated from the job much of what henormally was paid for. In taking this position he unwit-tingly gave up the protection of the Act because he ineffect was declaring his intention to engage in a partialstrike thereby accepting his pay for performing only partof the job while avoiding the disadvantages of completestrike action. Koenig was therefore justified in discharg-ing him. Omni International Hotel, 242 NLRB 248, 254(1979); F. W. Woolworth, 204 NLRB 396, 398 (1973); C.G. Conn, Ltd. v. N.L.R.B., 108 F.2d 390, 397 (7th Cir.1939); N.L.R.B. v. Montgomery Ward & Co., 157 F.2d486, 496-497 (8th Cir. 1946); Home Beneficial Life Insur-ance Company, Inc. v. N.L.R.B., 159 F.2d 280, 283, 284-286 (4th Cir. 1947); see also N.L.R.B. v. Fansteel Metal-lurgical Corp., 306 U.S. 240, 254 (1939).This is a harsh result for an individual employee, par-ticularly one such as Ruble who is young, inexperienced,very likely unknowledgeable about labor relations, andwho had friends on the picket line. The result is also un-fortunate because it penalizes him more than the employ-ees on strike who at the end of a strike enjoy rights ofpossible reinstatement not given him. On the other hand,a struck employer is entitled to a clearcut decision fromemployees either to join the strike or to work in accord-ance with the instructions of the employer, includingperformance of struck work,8so long as the employerdoes not discriminate against employees unwilling to per-form the work of the strikers. Here, management ap-peared to be understanding of Ruble's reservations up tothe point when he made his declarations to Koenig.While it is true that on no occasion on August 11 didRuble flatly refuse to follow a specific direction of man-agement, it is also true that management on no occasionordered him to perform any job which he specifically in-dicated he was unwilling to perform. In the circum-stances it is impossible to say that he was discharged forrefusing to perform struck work.The circumstances here are distinguishable from thoseih The Cooper Thermometer Company, 154 NLRB 502(1965), and its progeny,9relied on by counsel for theGeneral Counsel. In those cases employees who refusedto perform struck work were discharged and therebysuffered discrimination, but they did not refuse, or indi-cate any intention to refuse, to do their usual work. TheGeneral Counsel's theory applied to the facts foundherein requires extension of the Cooper Thermometer lineof precedent beyond what the Board has thus far beenwilling to hold.8 See Pinaud, Inc., 51 NLRB 235 (1943).9 Counsel for the General Counsel cites General Tire & Rubber Co.,190 NLRB 227 (1971), enfd. 451 F.2d 257 (Ist Cir. 1971); Valmac Indus-tries Inc., 217 NLRB 580 (1975); and Controls Division/Lexington. OhioPlant. a Division of Essex International, Inc., 221 NLRB 742 (1975).The Act and Board law do not protect the individualemployee such as Ruble from being the more or less in-nocent victim of industrial conflict. No accommodationis made for his naivete in labor relations, for his under-standable sympathy for those on the picket line, or forhis excited condition. In his testimony Koenig indicatedhe considered Ruble insubordinate. Ruble was excitedbut not insubordinate. And in fact, the circumstancessuggest strongly that Koenig himself was excited. Thesecircumstances include his calling of the lot boys awayfrom the picket line, deliverance of his pep talk withoutknowing how they had responded during the morning tothe directions of supervisors, and his precipitous and ag-gressive, albeit lawful, forcing of the issue by repeatedlypressing Ruble to reaffirm the corner into which he hadpainted himself, and then peremptorily discharging him.There is no doubt that Ruble wanted to work on somebasis and also that Koenig wanted the lot boys to workbecause he needed all the hands he could get during thestrike. Had Koenig allowed Ruble time to settle down,events of the afternoon might have followed the patternof the morning. They might even have been able to dis-cuss the difficulties of clearly defining struck work andthe obligation of nonstriking employees to avoid partialstrikes. See Mt. Clemens Pottery Company, et al., 46NLRB 714 (1943). Instead, what happened was thatRuble took an untenable position which was unprotectedin that in his efforts to avoid struck work he declared apartial strike. For that reason the complaint must be dis-missed.CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2) and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Respondent, by discharging Tracy Ruble on August11, 1981, and thereafter not reinstating him, did notcommit unfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 'The complaint is dismissed in its entirety.10 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.650